Citation Nr: 0113866	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active duty from September 1981 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  After the RO rendered its 
decision the veteran moved to Kentucky.  This appeal was 
transferred to the Board of Veterans' Appeals (Board) from 
the Louisville, Kentucky RO as reflected on the title page.  


                                                           
REMAND

The RO denied the veteran's claim for service connection for 
a thyroid disorder on the basis that her claim was not well 
grounded.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is the Board's judgment that, for the reasons 
explained below, VCAA mandates further development of the 
veteran's claim.

The service medical records show no thyroid disease.  Post-
service medical records show that hypothyroidism was 
diagnosed beginning in 1994, less than 5 years after service 
and less than 4 years after the end of the one year 
presumptive period that applies to this disease.  See 
38 C.F.R. §§ 3.307, 3.309 (2000).  The veteran contends that 
the symptoms that she sought treatment for in 1986 and 1987 
while on active duty, to include amenorrhea, weight loss, 
frequent diarrhea, and cramping abdominal pain, were the 
early manifestations of her eventually diagnosed 
hypothyroidism.  She points out that she has some medical 
competence, as she was a hospital Naval corpsman for seven 
years.  

In reviewing the record, the Board notes that the veteran has 
not been afforded a VA examination for the purpose of 
addressing the contended causal relationship.  The RO must 
schedule such an examination.  VCAA, supra; Green v. 
Derwinski, 1 Vet. App. 121 (1991) 

It is also the Board's judgment that any records of 
evaluation or treatment for a thyroid disorder should be 
obtained.  The RO requested records from a Dr. Shadowen but 
none were received.  The veteran maintains that her physician 
was not contacted.  The RO must make another attempt to 
obtain the putative evidence, as well as any other relevant 
medical records that may be available.  38 C.F.R. §§ 3.103, 
3.159 (2000); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
VCAA, supra; 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated her for a thyroid disorder since 
service.  After securing the necessary 
releases, the RO should obtain all 
records that are not already in the 
claims folder.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
for the purpose of determining the 
etiology and probable onset date of her 
thyroid disease.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  After examining the veteran 
and reviewing the claims folder (the 
examiner's attention is directed to March 
1986 service medical records that include 
a diagnosis of secondary amenorrhea and 
June-August 1987 service medical records 
noting functional irritable bowel 
syndrome, that the veteran contends 
include symptoms of thyroid disorder) the 
VA examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that any current 
thyroid disorder that may be present 
began during service, was present within 
one year of service, or is causally 
linked to any incident of active duty.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
her representative should be provided a supplemental 
statement of the case and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.






The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





